Exhibit 10.1

Execution Version

INCREMENTAL ASSUMPTION AGREEMENT

AND AMENDMENT NO. 1

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 1 (this “Agreement”) dated as
of April 27, 2017 relating to the First Lien Credit Agreement dated as of May 8,
2014 (as amended, restated, supplemented, waived or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”) among CAESARS GROWTH
PROPERTIES PARENT, LLC (“Holdings”), and CAESARS GROWTH PROPERTIES HOLDINGS,
LLC, as borrower (the “Borrower”), the Lenders party thereto from time to time
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (together
with its successors and assigns in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower has requested, and each Revolving Facility Lender has
agreed, to reduce the Applicable Margin on the Revolving Facility Loans;

WHEREAS, the Borrower has requested a Refinancing Term Loan in an aggregate
principal amount of $1,142,687,499.38 (the “Term B Loan Refinancing”) pursuant
to Section 2.21(j) of the Credit Agreement, the net proceeds of which plus cash
on hand will be used to make a voluntary prepayment in full of the balance of
the aggregate principal amount of the Term B Loans outstanding on the 2017
Refinancing Effective Date (as defined below), together with accrued interest
thereon (such amounts collectively, the “Term B Loan Repayment Amount”);

WHEREAS, the Borrower has requested Incremental Term Loan Commitments in an
aggregate principal amount of $175,000,000 (the “Cromwell Loan Refinancing”)
pursuant to Section 2.21(a) of the Credit Agreement, which Incremental Term Loan
Commitments shall have the same terms and conditions as the Refinancing Term
Loan referred to in the preceding WHEREAS clause, and the net proceeds of which
plus cash on hand will be used to make a voluntary prepayment of certain
existing Indebtedness of the Cromwell Entities (the “Cromwell Existing Credit
Facility”) on the 2017 Refinancing Effective Date, together with accrued
interest thereon (such amounts collectively, the “Cromwell Loan Repayment
Amount”);

WHEREAS, the Borrower has appointed each of Credit Suisse Securities (USA) LLC,
Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and JPMorgan Chase
Bank, N.A. (collectively, the “2017 Refinancing Arrangers”) as joint lead
arrangers for the Term B Loan Refinancing and the Cromwell Loan Refinancing;

WHEREAS, the institution listed on Schedule I hereto (the “2017 Term Lender”)
has agreed, on the terms and conditions set forth herein and in the Credit
Agreement, to provide the Term B Loan Refinancing and the Cromwell Loan
Refinancing by making a Term Loan to the Borrower in the amount set forth
opposite its name under the heading “2017 Term Loan Commitment” on Schedule I
hereto (the “2017 Term Loan Commitment”);

WHEREAS, the Borrower has requested certain additional amendments and
modifications to the Credit Agreement as set forth in this Agreement and the
2017 Term Lender and the Revolving Facility Lenders party hereto, constituting
the Required Lenders under the Credit Agreement and 100% of the Revolving
Facility Lenders under the Credit Agreement, have agreed to such amendments and
modifications.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in Section
1.02 of the Credit Agreement also apply to this Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Agreement becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2.    Term B Loan Refinancing and Cromwell Loan Refinancing.

(a)    Subject to the terms and conditions set forth herein, the 2017 Term
Lender agrees to make (i) a Refinancing Term Loan to the Borrower on the 2017
Refinancing Effective Date and (ii) an Incremental Term Loan to the Borrower on
the 2017 Refinancing Effective date, in an aggregate principal amount not to
exceed its 2017 Term Loan Commitment (such term loans, collectively, the “2017
Term Loans”). Unless previously terminated, the 2017 Term Loan Commitment shall
terminate at 5:00 p.m., New York City time, on the 2017 Refinancing Effective
Date.

(b)    With effect from the 2017 Refinancing Effective Date, the 2017 Term Loans
incurred under Section 2(a) of this Agreement shall constitute a single Class of
Term Loan and shall be a “Term B Loan” and the 2017 Term Lender shall be a
Lender with an outstanding Term B Loan.

(c)    Except as set forth in Section 3 hereof, the 2017 Term Loans shall have
the same terms as the Term B Loans prior to giving effect to this Agreement,
including with respect to the Term B Facility Maturity Date.

SECTION 3.    Amendments to Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“2017 Incremental Assumption Agreement” shall mean the Incremental Assumption
Agreement and Amendment No. 1, dated as of April 27, 2017 among the Borrower,
Holdings, the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent.

“2017 Refinancing Effective Date” shall mean the first date when each of the
conditions under Section 5 of the 2017 Incremental Assumption Agreement have
been met.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“CEOC Emergence” means (i) the occurrence of the Effective Date, as defined in
that certain Debtors’ Third Amended Joint Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code, dated January 13, 2017 Docket No. 6318
approved by the United States Bankruptcy Court for the Northern District of
Illinois (the “Bankruptcy Court”) in the bankruptcy cases of Caesars
Entertainment Operating Company, Inc. and its debtor subsidiaries under chapter
11 of title 11 of the United States Code in, Case No. 15-01145 (ABG) (the
“Bankruptcy Cases”) pursuant to that certain order entered by the Bankruptcy
Court on January 17, 2017 Docket No. 6334, or (ii) the occurrence of an
equivalent date under such other plan of reorganization approved pursuant to
such other confirmation order as the Bankruptcy Court may enter in respect of
the Bankruptcy Cases.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” shall mean, with respect to

 

3



--------------------------------------------------------------------------------

any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(b)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clauses (a) and (b) of the definition of “Cumulative Credit” as
follows:

(a)    $35.0 million (provided, that prior to the CEOC Emergence, no more than
$15.0 million may be used under this clause (a)), plus

(b)    an amount (which amount shall not be less than zero) equal to the
Cumulative Retained Excess Cash Flow Amount at such time (provided, that prior
to the CEOC Emergence, no amounts may be used under this clause (b)), plus

(c)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (d) of the definition of “Defaulting Lender” immediately prior
to the proviso as follows:

(d)    has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;

(d)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Embargoed Person” in its entirety as follows:

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC or (ii) any person
that (x) is publicly identified on any sanctions-related list published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or is 50%
or more owned by any such person or persons, or (y) resides, is organized or
chartered in a country or territory that is described in clause (i) above.

(e)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following at the end of clause (1) of the definition of “Incremental Amount”
immediately prior to “; plus”:

 

4



--------------------------------------------------------------------------------

(provided, however, that the Incremental Amount shall not include any amounts
under this clause (1) until the CEOC Emergence has occurred)

(f)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following words immediately before the comma following the words “Section
6.05(g)” in the definition of “Net Proceeds”:

or any Sale and Leaseback Transaction that is conducted or classified under
Section 6.03(b)(ii) or Section 6.03(d)

(g)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the table in the definition of “Pricing Grid” as follows:

 

Pricing Grid for Revolving Facility Loans

in respect of Revolving Facility Commitments

 

Senior Secured

Leverage Ratio

   Applicable Margin
for ABR Loans     Applicable Margin
for Eurocurrency
Loans     Applicable
Commitment Fee  

Greater than 2.84 to 1.0

     2.00 %      3.00 %      0.500 % 

Less than or equal to 2.84 to 1.0

     1.75 %      2.75 %      0.375 % 

 

Pricing Grid for Term B Loans

 

Senior Secured

Leverage Ratio

   Applicable Margin for ABR
Loans     Applicable Margin for
Eurocurrency Loans  

Greater than 2.84 to 1.0

     2.00 %      3.00 % 

Less than or equal to 2.84 to 1.0

     1.75 %      2.75 % 

(h)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following at the end of the definition of “Required Percentage”:

(provided, however, that if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 3.00:1.00 and the CEOC Emergence has
not occurred, then such percentage shall be 25%).

(i)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
the “Applicable Margin” for Term B Loans determined pursuant to the Pricing Grid
and (ii) with respect to any Initial Revolving Loan, the “Applicable Margin” for
Initial Revolving Loans determined pursuant to the Pricing Grid, and (iii)

 

5



--------------------------------------------------------------------------------

with respect to any Other Term Loan or Other Revolving Loan, the “Applicable
Margin” set forth in the Incremental Assumption Agreement relating thereto.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder as of the 2017 Refinancing
Effective Date. The amount of each Lender’s Term B Loan Commitment as of the
2017 Refinancing Effective Date is set forth on Schedule I to the 2017
Incremental Assumption Agreement. The aggregate amount of the Term B Loan
Commitments as of the 2017 Refinancing Effective Date is $1,317,687,499.38.

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to the 2017 Incremental Assumption Agreement, and (b) any Incremental
Term Loans in the form of Term B Loans made by the Incremental Term Lenders to
the Borrower pursuant to Section 2.01(c).

(j)    Section 2.10(a)(i) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(i) the Borrower shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing with the last day of the
first fiscal quarter ending after the 2017 Refinancing Effective Date) and on
the applicable Term Facility Maturity Date, or, if such date is not a Business
Day, the next preceding Business Day (each such date being referred to as a
“Term B Loan Installment Date”), in an aggregate principal amount of the Term B
Loans equal to (A) in the case of quarterly payments due prior to the applicable
Term Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the 2017 Refinancing Effective Date, and
(B) in the case of such payment due on the applicable Term Facility Maturity
Date, an amount equal to the then unpaid principal amount of the Term B Loans
outstanding;

(k)    Section 2.11(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(ii)    In the event that, on or prior to the date that is six months after the
2017 Refinancing Effective Date, the Borrower shall (x) make a prepayment of the
Term B Loans pursuant to Section 2.11(a) with the proceeds of, or any conversion
of Term B Loans into, any substantially concurrent issuance solely by the
Borrower of a new or replacement tranche of long-term senior secured first lien
term loans incurred solely by the Borrower that are

 

6



--------------------------------------------------------------------------------

broadly syndicated to banks and other institutional investors in financings
similar to the Term B Loans the primary purpose of which is to (and which does)
reduce the All-in Yield of such Term B Loans (other than, for the avoidance of
doubt, with respect to securitizations) or (y) effect any amendment to this
Agreement the primary purpose of which is to (and which does) reduce the All-in
Yield of the Term B Loans (other than, in the case of each of clauses (x) and
(y), in connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders holding Term B Loans, (A) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.

(l)    The final sentence of Section 2.22(vii) of the Credit Agreement is hereby
amended and restated as follows:

Subject to Section 9.24, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(m)    Section 6.03 of the Credit Agreement is hereby as amended and restated in
its entirety as follows:

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for

 

7



--------------------------------------------------------------------------------

substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to (i) Excluded
Property, (ii) property owned by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 365 days of the acquisition of such property or (iii)
property owned by any Subsidiary that is not a Loan Party regardless of when
such property was acquired, (b) with respect to any other property owned by the
Borrower or any Domestic Subsidiary, (i) if at the time the lease in connection
therewith is entered into, (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (B) with respect to any
such Sale and Lease-Back Transaction with Net Proceeds in excess of $5.0
million, after giving effect to the entering into of such lease, the Borrower
shall be in Pro Forma Compliance and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrower or any Domestic Subsidiary as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.11(b), (c) in connection with any
Project Financing and (d) of the Real Property commonly referred to as the
Harrah’s New Orleans so long as the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b); provided, further,
that the Borrower or the applicable Domestic Subsidiary shall receive at least
fair market value (as determined by the Borrower in good faith) for any property
disposed of in any Sale and Lease-Back Transaction pursuant to clause (a)(ii) or
(b) of this Section 6.03 (as approved by the Board of Directors of the Borrower
in any case of any property with a fair market value in excess of $25.0
million).

(n)    Section 6.04(r) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(r)    Investments in the Cromwell Entities with the proceeds of the Term B
Loans made on the 2017 Refinancing Effective Date (which Investments may be made
on or about the 2017 Refinancing Effective Date or upon release of funds from
the Cromwell Escrow Account (as defined in the 2017 Incremental Assumption
Agreement) pursuant to Section 7 of the 2017 Incremental Assumption Agreement)
in an aggregate amount not to exceed $175.0 million for the purpose of repaying
existing Indebtedness of the Cromwell Entities and fees, expenses, premiums and
accrued interest in connection therewith;

 

8



--------------------------------------------------------------------------------

(o)    The Credit Agreement is hereby amended by adding the following new
Section 9.24 immediately after Section 9.23 of the Credit Agreement and adding a
corresponding reference to Section 9.24 in the Table of Contents of the Credit
Agreement:

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(p)    Schedule 3.04 of the Credit Agreement is hereby amended by adding the
following thereto:

 

  •   Approval of the pledge of the Equity Interests in CIC by the Nevada Gaming
Authorities, which approval the Borrower agrees to use its commercially
reasonable efforts to obtain within six (6) months of the date that CIC becomes
a Subsidiary Loan Party.

 

9



--------------------------------------------------------------------------------

SECTION 4.    Representations of the Borrower. The Borrower represents and
warrants that:

(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the 2017 Refinancing
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided that the failure to obtain any Cromwell Incremental Approval (as
defined below) on or prior to the 2017 Refinancing Effective Date shall not be
deemed to be a breach of this clause (a) if the Borrower complies with Section 7
of this Agreement;

(b)    no Event of Default or Default was continuing on and as of the 2017
Refinancing Effective Date after giving effect hereto and to the extension of
credit requested to be made on the 2017 Refinancing Effective Date;

(c)    immediately after giving effect to the transactions contemplated
hereunder on the 2017 Refinancing Effective Date, (i) the fair value of the
assets of the Borrower and the Subsidiaries on a combined or consolidated basis,
at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and the Subsidiaries on a
combined or consolidated basis; (ii) the present fair saleable value of the
property of the Borrower and the Subsidiaries on a combined or consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and the Subsidiaries on a combined or consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and the Subsidiaries on a combined or consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Borrower and the Subsidiaries on a combined or consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the 2017 Refinancing Effective Date; and

(d)    as of the 2017 Refinancing Effective Date immediately after giving effect
to the transactions contemplated hereunder on the 2017 Refinancing Effective
Date, the Borrower does not intend to, and the Borrower does not believe that it
or any of its subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

SECTION 5.    Conditions. This Agreement shall become effective as of the first
date (the “2017 Refinancing Effective Date”) when each of the following
conditions shall have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, the 2017 Term Lender, each Revolving Facility Lender, and the
Administrative

 

10



--------------------------------------------------------------------------------

Agent (i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence reasonably satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

(b)    the Administrative Agent shall have received (i) any required notice of
prepayment of Term B Loans pursuant to Section 2.11(a) of the Credit Agreement
and (ii) any required notice of borrowing of 2017 Term Loans pursuant to Section
2.03 of the Credit Agreement; provided, in each case, that such notice of
prepayment and notice of borrowing shall be delivered in accordance the time
periods specified in Sections 2.10(d) and 2.03, as applicable, of the Credit
Agreement or such shorter period as the Administrative Agent may agree;

(c)    the representations and warranties set forth in Section 4 above shall be
true and correct as of the date hereof;

(d)    the Administrative Agent shall have received a certificate, dated the
2017 Refinancing Effective Date and executed by a Responsible Officer of the
Borrower, confirming the accuracy of the representations and warranties set
forth in Section 4 above;

(e)    the Administrative Agent shall have received, on behalf of itself, the
2017 Term Lender, the L/C Issuers and the Revolving Facility Lenders, a
favorable written opinion of (A) Latham & Watkins LLP, as New York and Delaware
special counsel for the Loan Parties, (B) Brownstein Hyatt Farber Schreck, LLP,
as Nevada counsel for the Loan Parties and (C) Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, as Louisiana counsel for the Loan Parties, in each
case (i) dated the date hereof, (ii) addressed to the Administrative Agent, the
2017 Term Lender, the L/C Issuers and the Revolving Facility Lenders and (iii)
in form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to this Agreement as the Administrative
Agent shall reasonably request;

(f)    the Administrative Agent shall have received customary closing
certificates consistent with those delivered on the Closing Date;

(g)    the payment of the Term B Loan Repayment Amount by the Borrower to the
Administrative Agent for the accounts of the existing Term B Lenders, as a
voluntary prepayment in full of the Term B Loans outstanding on the 2017
Refinancing Effective Date, shall occur simultaneously with the Borrowing of the
2017 Term Loans;

(h)    either (i) the payment of the Cromwell Loan Repayment Amount by the
Borrower to Credit Suisse AG, Cayman Islands Branch, as administrative agent
under the Cromwell Existing Credit Facility, shall occur simultaneously with the
Borrowing of the 2017 Term Loans and the Cromwell Entities shall cease to
constitute Excluded Subsidiaries or (ii) the Cromwell Loan Repayment Amount
shall be deposited into the Cromwell Escrow Account (as defined below) in
accordance with Section 7 of this Agreement; and

(i)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP) owing by the
Borrower to the Administrative Agent and the 2017 Refinancing Arrangers and
invoiced prior to the date hereof shall have been paid in full (subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates or such 2017 Refinancing Arrangers or their respective
affiliates entered into in connection with this Agreement).

 

11



--------------------------------------------------------------------------------

SECTION 6.    Post-Closing Conditions. Borrower shall as soon as practicable,
but not later than ninety (90) days after the 2017 Refinancing Effective Date
(or such later date as Administrative Agent may determine in its reasonable
discretion), deliver or cause to be delivered to the Administrative Agent the
following items with respect to each Mortgaged Property, each in form and
substance reasonably acceptable to Administrative Agent:

(a)    an amendment to each Mortgage encumbering a Mortgaged Property, and/or a
new and/or additional Mortgage encumbering each Mortgaged Property, to include
the 2017 Term Loans in the obligations secured by such Mortgage (such amendments
and/or new and/or additional Mortgages, collectively, the “Mortgage
Amendments”), each duly executed and delivered by an authorized officer of each
Loan Party party thereto and in form suitable for filing and recording in all
filing or recording offices that Administrative Agent may deem necessary or
desirable unless Administrative Agent is satisfied in its reasonable discretion
that Mortgage Amendments are not required in order to secure the applicable Loan
Party’s obligations as modified hereby; and

(b)    to the extent requested by the Administrative Agent, a new lender’s title
insurance policy and/or mortgage modification endorsement or local equivalent
and/or such other endorsements as may be reasonably requested by Administrative
Agent with respect to the Mortgaged Properties, each in form and substance
reasonably satisfactory to Administrative Agent, or other endorsements
acceptable to Administrative Agent.

SECTION 7.    Escrow of 2017 Term Loans.

(a)    If (i) the 2017 Refinancing Effective Date occurs prior to May 3, 2017 or
(ii) on the 2017 Refinancing Effective Date, the Borrower shall not have
received any action, consent or approval of, or completed any registration or
filing with, or obtained any other action by any Governmental Authority required
in connection with the incurrence of the Incremental Term Loan under Section
2(a)(ii) of this Agreement (the “Cromwell Incremental Approvals”), the Borrower
shall direct the Administrative Agent to deposit the net proceeds of the
Incremental Term Loan incurred under Section 2(a)(ii) of this Agreement in a
blocked escrow account owned by the Administrative Agent (the “Cromwell Escrow
Account”) to be held in accordance with this Section 7 and the terms of an
escrow agreement to be entered into on the 2017 Refinancing Effective Date among
the Borrower and the Administrative Agent. It is agreed that all cash and cash
equivalents in the Cromwell Escrow Account shall constitute Unrestricted Cash
for all purposes under the Loan Documents.

(b)    The funds held in the Cromwell Escrow Account shall be released only upon
the later of (i) May 3, 2017 and (ii) delivery to the Administrative Agent of a
certificate of a Responsible Officer of the Borrower (or of a direct or indirect
parent or manager of the Borrower on behalf of the Borrower) certifying that the
Borrower shall have received the Cromwell Incremental Approvals and such
Cromwell Incremental Approvals are in full force and effect and that the
Borrower will promptly cause such released funds to be paid to Credit Suisse AG,
Cayman Islands Branch, as administrative agent under the Cromwell Existing
Credit

 

12



--------------------------------------------------------------------------------

Facility, in order to consummate the Cromwell Loan Refinancing and to pay
related fees and expenses and after the consummation of the Cromwell Loan
Refinancing will cause the Cromwell Entities to become Guarantors under the
Credit Agreement within the time periods set forth in Section 5.10 except to the
extent they constitute Excluded Subsidiaries.

(c)    If the certificate referred to in Section 7(b) has not been delivered by
the Borrower on or prior to the date that is 90 days after the 2017 Refinancing
Effective Date, the Administrative Agent shall withdraw the funds on deposit in
the Cromwell Escrow Account and apply such funds as a voluntary prepayment of
the Term B Loans then outstanding under the Credit Agreement in accordance with
Section 2.11(a) thereof.

SECTION 8.    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 9.    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the 2017 Term Loans) and the other Loan Documents (x) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Collateral Agreement and the other Loan Documents and (y) constitute Loan
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects
after giving effect to the amendments and extensions of credit contemplated
herein. Each Loan Party ratifies and confirms that all Liens granted, conveyed,
or assigned to any Agent by such Person pursuant to each Loan Document to which
it is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Loan Obligations as
increased hereby.

SECTION 10.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.

SECTION 11.    Miscellaneous. This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby (in the case of any
such fees and reasonable out-of-pocket expenses incurred in connection with this
Agreement, subject to any agreed-upon limits contained in any letter agreement
with the Administrative Agent or its affiliates entered into in connection with
this Agreement). The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CAESARS GROWTH PROPERTIES PARENT, LLC, as Holdings

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company

its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title: Chief Financial Officer

CAESARS GROWTH PROPERTIES HOLDINGS, LLC, as Borrower

By: Caesars Growth Properties Parent, LLC

its Sole Member

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company

its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title: Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

CAESARS GROWTH PH FEE, LLC

CAESARS GROWTH PH, LLC

CAESARS GROWTH CROMWELL, LLC CAESARS GROWTH QUAD, LLC CAESARS GROWTH BALLY’S LV,
LLC CAESARS GROWTH HARRAH’S NEW     ORLEANS, LLC CAESARS GROWTH LAUNDRY, LLC

By: Caesars Growth Properties Holdings, LLC

its Sole Member

By: Caesars Growth Properties Parent, LLC

its Sole Member

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company

its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title: Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

PHWLV, LLC

By: Caesars Growth PH, LLC

its Sole Member

By: Caesars Growth Properties Holdings, LLC

its Sole Member

By: Caesars Growth Properties Parent, LLC

its Sole Member

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company

its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title:   Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

TSP OWNER LLC

3535 LV NEWCO, LLC

FHR NEWCO, LLC

LVH NEWCO, LLC

FLAMINGO-LAUGHLIN NEWCO, LLC

PARBALL NEWCO, LLC

JCC HOLDING COMPANY II, LLC

CAESARS GROWTH PROPERTIES

    FINANCE, INC.

 

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title:   Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

JAZZ CASINO COMPANY, L.L.C.

JCC FULTON DEVELOPMENT, L.L.C.

By: JCC Holding Company II LLC

its Sole Member

By: Caesars Growth Harrah’s New Orleans, LLC

its Sole Member

By: Caesars Growth Properties Holdings, LLC

its Sole Member

By: Caesars Growth Properties Parent, LLC

its Sole Member

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company

its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title:   Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

LAUNDRY NEWCO, LLC

By: Caesars Growth Laundry, LLC

its Sole Member

By: Caesars Growth Properties Holdings, LLC its Sole Member By: Caesars Growth
Properties Parent, LLC its Sole Member

By: Caesars Growth Partners, LLC

its Sole Member

By: Caesars Acquisition Company its Managing Member

By:  

/s/ Craig Abrahams

Name: Craig Abrahams Title:   Chief Financial Officer

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT   CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as
Administrative Agent

By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory By:  

/s/ Nicholas Goss

  Name: Nicholas Goss   Title: Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as 2017 Term Lender and a Revolving
Facility Lender

By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory By:  

/s/ Whitney Gaston

  Name: Whitney Gaston   Title: Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a

Revolving Facility Lender

By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President By:  

/s/ Marcus Tarkington

  Name: Marcus Tarkington   Title: Director

 

[Signature Page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

Schedule I

2017 TERM LOAN COMMITMENTS

 

2017 Term Lender

   2017 Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 1,317,687,499.38  

Total

   $ 1,317,687,499.38  